Exhibit 1 FOR IMMEDIATE RELEASE 24 AUGUST 2010 2010 INTERIM RESULTS Billings up over 8% at £20.333 billion Revenue up over 3% to £4.441 billion Like-for-like revenue up 2.5% Headline operating profit up over 33% to £455 million Headline profit before tax up over 41% to £356 million Profit before tax up 36% to £244 million Operating margins up 2.3 margin points Diluted headline earnings per share up over 48% at 19.1p First interim ordinary dividend up 15% at 5.97p per share · Billings up 8.5% at £20.333 billion. · Reported revenue up 3.5% to £4.441 billion and up 2.7% in constant currencies. · Like-for-like revenue up 2.5% and up 3.1% after seven months. · EBITDA up 23.1% to £560.8m from £455.7m. · Headline operating margins pre-incentives up 3.7 margin points at 13.1%. · Headline operating profit up 33.1% to £455.3 million from £342.2 million. · Headline operating margins up 2.3 margin points to 10.3%. · Headline gross margin margins up 2.5 margin points to 11.2%. · Headline profit before tax up 41.2% to £356.2 million from £252.2 million. · Profit before tax up 36.0% to £243.9 million from £179.3 million. · Diluted headline earnings per share up 48.1% to 19.1p from 12.9p. · Diluted earnings per share up 36.4% to 12.0p. · First interim ordinary dividend up 15% at 5.97p per share. · Estimated net new business billings of £2.114billion ($3.382 billion), almost double last year and leading all industry net new business tables. · America and traditional media bite back. WPP/page 2 In this press release not all the figures and ratios used are readily available from the unaudited interim results included in Appendix 1.Where required, details of how these have been arrived at are shown in note 19 of Appendix 1 or explained in the glossary. Summary of Results The Board of WPP announces its unaudited interim results for the six months ended 30 June 2010.
